COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause number:               01-15-00315-CV
Style:                      Cecil Adams and Maxine Adams
                            v Rebecca Ross
                  *
Date motion filed :         April 13, 2015
Type of motion:             Motion to Dismiss
Party filing motion:        Appellee
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)

                  Other:
          The court orders that appellee’s “Motion to Dismiss Appeal for Failure to Timely File Proper Post
          Judgment Pleading to Extend Deadline to File Notice of Appeal” be carried with the case.
          Appellants’ merits brief remains due on July 6, 2015.


Judge's signature: /s/ Michael Massengale
                        Acting individually

                  Panel consists of ______________________________.

Date: June 18, 2015




November 7, 2008 Revision